MEMORANDUM**
Alejandro Aguilar-Espinoza appeals the district court’s denial of his motion for an extension of time to file a notice of appeal.
The district court properly construed Aguilar-Espinoza’s notice of appeal as a motion for an extension of time to file a notice of appeal and denied it, because Fed. R.App. P. 4(b)(4) prohibits the district court from granting an extension of *234more than 30 days from the expiration of the time otherwise prescribed to file a notice of appeal. See United States v. Buzard, 884 F.2d 475, 475-76 (9th Cir. 1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.